AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Pagelofl   ~0
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                v.                                          (For Offenses Committed On or After November 1, 1987)


                       Jose Bravo-Velasquez                                 Case Number: 3:19-mj-22089

                                                                            Jesus Mos ued
                                                                                                              ...;~1-ED
                                                                            Defendant's Attorney


REGISTRATION NO. 85322298                                                                               r                ~
THE DEFENDANT:                                                                                         L
                                                                                                       ····.· .   ~I.A.,.:
                                                                                                                  2..4 2019 .·
 lZI pleaded guilty to count(s) _l::...::.:of::_C.::.o.::.:m=pl=ai=·n::.:.t_~---------+.~~!"'.'lli.J.,iii;..f·t+B+*"".:::;::;~~----l
 D was found guilty to count(s)                                                             SY UTriEi'l'' r.l1iirfrilcr 6r! CA8FJRNIA

     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                               Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                     1

 D The defendant has been-found not guilty on count(s)
                                                                         ~------------------

 0 Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States;

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              ;6-- TIME SERVED                           D _ _ _ _ _ _ _ _ _ _ days

 lZI Assessment: $10 WAIVED lZI Fine: WAIVED
 lZI Court recommends USMS, ICE or DRS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                            charged in case


     If IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Friday, May 24, 2019
                                                                          Date of Imposition of Sentence


Received ...____,,________                                                Jvlicfiae{], Seng
               DlJSM
                                                                          HONORABLE MICHAEL J. SENG
                                                                          UNITED STATES MAGISTRATE JUDGE


 Clerk's Office Copy                                                                                                         3: 19-mj-22089
